Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 4, 1974, which reversed a referee’s decision in favor of claimant and found that the claimant was ineligible for benefits upon the ground that he voluntarily left his employment without good cause by provoking his discharge. The claimant commenced working on November 27, 1973 from 9:00 a.m. to 5:00 p.m. each day and was discharged December 27, 1973. The record of the employer for the month of December shows as follows: December 3, 9:17; December 5, 9:40; December 14, 9:30; December 17, 9:30; December 19, 9:15; December 20, 9:28; December 21, 11:00; December 24, 12:00; December 26, Out. In the one month of his employment he was late for work eight times and absent once. Aside from the tardiness, the record shows excessive use of the telephone for personal reasons and excessive time for lunch. The claimant alleges that he was taking the time off with the approval of his employer, but considering his testimony in its entirety, there was sufficient basis for the hoard to find that, on the credible evidence, the claimant was discharged because of his poor attendance record and his failure to notify his employer of his absence on December 26, 1973. These were factual issues and, as resolved, are the equivalent of misconduct. Decision affirmed, without costs. Herlihy, P. J., Sweeney, Kane, Main and Reynolds, JJ., concur.